Citation Nr: 0639082	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a heart condition. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims of service connection for a 
low back disability, a left ankle disability, a heart 
condition, bilateral hearing loss and tinnitus.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran did not incur a low back disability in 
service.

2.  The veteran did not incur a left ankle disability in 
service.

3.  The veteran did not incur a heart condition in service.



CONCLUSIONS OF LAW

Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

Service connection for a left ankle disability is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

Service connection for a heart condition is not established.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2003 letter.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the July 
2003 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has provided VA 
with private medical records from St. David's Medical Center.
The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination with respect to the claims not 
remanded herein is not necessary because there is no 
indication that these disabilities were incurred in service 
or are otherwise related to service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Low Back

The veteran's service medical records are silent with respect 
to complaints of or treatment for low back pain.  The 
veteran's VA medical center records contain numerous 
notations regarding low back pain and a diagnosis of 
degenerative disc disease and facet hypertrophy at L5-S1 in 
April 2003.  This is the earliest evidence indicating a 
diagnosis of a low back disability.  There is no competent 
medical evidence of record indicating that the veteran's low 
back disability is related to his period of military service.  
Service connection on a presumptive basis cannot be 
established because there is no indication that any arthritis 
manifested to a compensable degree within one year of his 
discharge from service.  Likewise, the evidence does not 
establish in-service incurrence of a low back disability and 
does not otherwise indicate a relationship of the veteran's 
currently diagnosed low back disability to service.  Thus, 
the preponderance of the evidence is against the claim, and 
service connection must be denied.  

Left Ankle

The Board has carefully reviewed the entire record and is 
unable to find any mention of a left ankle disability 
appearing anywhere therein.  Likewise, a thorough review of 
the veteran's service medical records failed to reveal any 
notations regarding complaints of or treatment for a left 
ankle disability.  Accordingly, absent an in-service injury 
or disease and competent medical evidence linking the same to 
a currently diagnosed left ankle disability, service 
connection cannot be established.


Heart Condition

The veteran's service medical records are negative for 
complaints of or treatment for a heart condition.  VA medical 
center records contain notations regarding reports by the 
veteran of a history of heart disease, corrected by previous 
surgery.  Medical records submitted by the veteran from St. 
David's Medical Center reveal a March 1998 diagnosis of 
supraventricular tachycardia.  A discharge summary reveals 
that the veteran underwent radio frequency ablation shortly 
thereafter and indicated that the veteran was doing well upon 
discharge.  Thus, there is no current diagnosis of a heart 
condition and the veteran's 1998 supraventricular tachycardia 
has resolved.  Accordingly, absent an in-service injury or 
disease and competent medical evidence linking the same to a 
currently diagnosed heart condition, the preponderance of the 
evidence is against the claim.  Thus, service connection must 
be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a heart condition is 
denied. 


REMAND

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  

An August 1972 in-service treatment note reveals that the 
veteran presented at that time complaining of tinnitus and 
that he perforated his left tympanic membrane water skiing 
while on leave.  Examination revealed that the left ear canal 
appeared to be inflamed, but that the entire membrane could 
not be viewed due to curvature of the canal, but appeared to 
be intact.  The examiner remarked in closing that the 
tympanic membrane of the left ear appeared to be healed and 
diagnosed slight otitis external of the left ear.  The 
veteran's right ear was within normal limits at the time. 

An October 1972 clinical record reveals a provisional 
diagnosis of tinnitus and a perforated left tympanic 
membrane.  Examination at that time revealed that the 
tympanic perforation was healed, however.  An audiologic 
examination at the same time resulted in a diagnosis of 
conductive hearing loss of the left ear.  The results of that 
examination are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
40
LEFT
35
35
40
50
25


Nonetheless, the veteran's discharge audiologic examination, 
dated in July 1974, revealed better results than the October 
1972 examination.  The results of that examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
35
LEFT
10
10
10
10
10
The veteran has reported hearing loss at present day, but 
there is no current audiologic examination of record.  The 
Board finds the veteran competent to assert a decrease in his 
hearing ability to warrant a medical examination.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran should be afforded a VA medical examination.  The 
Board notes that the veteran had apparently been scheduled 
for a VA examination in August 2003, but that he failed to 
report for this examination.  The record, however, indicates 
some confusion regarding the veteran's address and that the 
veteran never received notice of the scheduling of this 
examination.  The Board thus finds it proper to once again 
schedule the veteran for a VA medical examination, as 
directed below.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to 
substantiate a disability rating and effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran of the evidence necessary to 
establish an effective date for the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  As the veteran to provide VA any 
evidence in his possession that might 
substantiate his claims.

3.  The veteran should be afforded a VA 
audiology examination to determine 
whether he currently has hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically asked to address 
whether it is at least as likely as not 
that any current hearing loss and/or 
tinnitus is related to the veteran's 
period of military service.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues on appeal.  If the determination 
of these claims remains unfavorable to 
the veteran, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


